
	

113 S1383 IS: Pathways Back to Work Act of 2013
U.S. Senate
2013-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1383
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2013
			Mr. Blumenthal (for
			 himself, Mrs. Gillibrand, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide subsidized employment for
		  unemployed, low-income adults, provide summer employment and year-round
		  employment opportunities for low-income youth, and carry out work-related and
		  educational strategies and activities of demonstrated effectiveness, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways Back to Work Act of
			 2013.
		2.Establishment of Pathways Back to Work
			 Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States an account, which shall be known as the Pathways Back to Work
			 Fund (referred to in this Act as the Fund), consisting of such
			 amounts as are paid to the Fund under subsection (b).
			(b)Payment into the fundOut of any amounts in the general fund of
			 the Treasury not otherwise appropriated, there is appropriated $12,500,000,000,
			 which shall be paid to the Fund, to be used by the Secretary of Labor to carry
			 out this Act.
			(c)Period of availabilityThe amounts appropriated under this Act
			 shall be available for obligation by the Secretary of Labor through December
			 31, 2014, and shall be available for expenditure by recipients of grants and
			 subgrants under this Act through September 30, 2015.
			3.Availability of funds
			(a)In generalUsing the amounts available through the
			 Fund under section 2(b), the Secretary of Labor shall, subject to subsection
			 (b)—
				(1)allot $8,000,000,000 in accordance with
			 section 4 to provide subsidized employment to unemployed, low-income
			 adults;
				(2)allot $2,500,000,000 in accordance with
			 section 5 to provide summer employment and year-round employment opportunities
			 to low-income youth; and
				(3)use $2,000,000,000 in accordance with
			 section 6 to award grants on a competitive basis to local entities to carry out
			 work-based training and other work-related and educational strategies and
			 activities of demonstrated effectiveness to unemployed, low-income adults and
			 low-income youth to provide the skills and assistance needed to obtain
			 employment.
				(b)ReservationThe Secretary of Labor may reserve not more
			 than 1 percent of the amounts available through the Fund under each of
			 paragraphs (1) through (3) of subsection (a) to pay for the costs of technical
			 assistance, evaluations, and Federal administration of this Act.
			4.Subsidized employment for unemployed,
			 low-income adults
			(a)In general
				(1)AllotmentsFrom the funds available under section
			 3(a)(1), the Secretary of Labor shall make an allotment or provide assistance
			 under subsection (b) to each State that has a State plan approved under
			 subsection (c) and to each outlying area and recipient under section 166(c) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2911(c)) that meets the
			 requirements of this section, for the purpose of providing subsidized
			 employment opportunities to unemployed, low-income adults.
				(2)GuidanceNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Labor, in coordination with the
			 Secretary of Health and Human Services, shall issue guidance regarding the
			 implementation of this section. Such guidance shall, consistent with this
			 section, include procedures for the submission and approval of State and local
			 plans and the allotment and allocation of funds, including reallotment and
			 reallocation of such funds, that promote the expeditious and effective
			 implementation of the activities authorized under this section.
				(b)State allotments
				(1)Reservations for outlying areas and
			 tribesOf the funds described
			 in subsection (a)(1), the Secretary of Labor shall reserve—
					(A)not more than 1/4 of 1
			 percent to provide assistance to outlying areas to provide subsidized
			 employment to unemployed, low-income adults; and
					(B)1.5 percent to provide assistance to
			 recipients under section 166(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2911(c)) to provide subsidized employment to unemployed, low-income
			 adults.
					(2)StatesAfter determining the amounts to be
			 reserved under section 3(b) and paragraph (1), the Secretary of Labor shall
			 allot the remainder of the funds described in subsection (a)(1) among the
			 States by allotting—
					(A)one-third on the basis of the relative
			 number of unemployed individuals in areas of substantial unemployment in each
			 State, compared to the total number of unemployed individuals in areas of
			 substantial unemployment in all States;
					(B)one-third on the basis of the relative
			 excess number of unemployed individuals in each State, compared to the total
			 excess number of unemployed individuals in all States; and
					(C)one-third on the basis of the relative
			 number of disadvantaged adults and youth in each State, compared to the total
			 number of disadvantaged adults and youth in all States.
					(3)DefinitionsFor purposes of the formula described in
			 paragraph (2)—
					(A)Area of substantial
			 unemploymentThe term
			 area of substantial unemployment means any contiguous area that
			 has a population of at least 10,000, and that has an average rate of
			 unemployment of at least 6.5 percent for the most recent 12 months, as
			 determined by the Secretary of Labor.
					(B)Disadvantaged adult or youthThe term disadvantaged adult or
			 youth means an individual who is age 16 or older who received an income,
			 or is a member of a family that received a total family income, that, in
			 relation to family size, does not exceed the higher of—
						(i)the poverty line; or
						(ii)70 percent of the lower living standard
			 income level.
						(C)Excess numberThe term excess number means,
			 used with respect to unemployed individuals in a State, the higher of—
						(i)the number that represents the number of
			 unemployed individuals in excess of 4.5 percent of the civilian labor force in
			 the State; or
						(ii)the number that represents the number of
			 unemployed individuals in excess of 4.5 percent of the civilian labor force in
			 areas of substantial unemployment in such State.
						(4)ReallotmentIf the Governor of a State does not submit
			 a State plan by the date specified in subsection (c)(2)(B), or a State does not
			 receive approval of a State plan, the amount the State would have been eligible
			 to receive pursuant to the formula under paragraph (2) shall be transferred
			 within the Fund and added to the amounts available for competitive grants under
			 section 3(a)(3).
				(c)State plan
				(1)In generalFor a State to be eligible to receive an
			 allotment of funds under subsection (b), the Governor of the State shall submit
			 to the Secretary of Labor a State plan in such form and containing such
			 information as the Secretary may require. At a minimum, such plan shall
			 include—
					(A)a description of the strategies and
			 activities to be carried out by the State, in coordination with employers in
			 the State, to provide subsidized employment opportunities to unemployed,
			 low-income adults, including strategies relating to the level and duration of
			 subsidies consistent with subsection (e)(2);
					(B)a description of the requirements the State
			 will apply relating to the eligibility of unemployed, low-income adults,
			 consistent with section 8, for subsidized employment opportunities, which
			 requirements may include criteria to target assistance to particular categories
			 of such adults, such as individuals with disabilities or individuals who have
			 exhausted all rights to unemployment compensation;
					(C)a description of how the funds allotted to
			 provide subsidized employment opportunities will be administered in the State
			 and (if administered by entities described in subsection (d)(1)(A)) in local
			 workforce investment areas, in accordance with subsection (d);
					(D)a description of the performance outcomes
			 to be achieved by the State through the activities carried out under this
			 section and the processes the State will use to track the performance,
			 consistent with guidance provided by the Secretary of Labor regarding such
			 outcomes and processes and with section 7(b);
					(E)a description of the coordination of
			 activities to be carried out with the funds provided under this section, with
			 activities under title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801 et seq.), the program of block grants to States for temporary assistance
			 for needy families established under part A of title IV of the Social Security
			 Act (referred to in this Act as the TANF program; 42 U.S.C. 601
			 et seq.), and other appropriate Federal and State programs that may assist
			 unemployed, low-income adults in obtaining and retaining employment;
					(F)a description of the timelines for
			 implementation of the activities described in subparagraph (A), and the number
			 of unemployed, low-income adults expected to be placed in subsidized employment
			 by calendar quarter;
					(G)assurances that the State will report such
			 information relating to fiscal, performance, and other matters as the Secretary
			 of Labor may require and as the Secretary determines is necessary to
			 effectively monitor the activities carried out under this section; and
					(H)assurances that the State will ensure
			 compliance with the requirements, restrictions, labor standards, and other
			 provisions described in section 7(a).
					(2)Submission and approval of State
			 plan
					(A)Submission with other plansThe State plan described in paragraph (1)
			 may be submitted in conjunction with the State plan modification or other
			 request for funds by the State required under section 5, and may be submitted
			 as a modification to a State plan that has been approved under section 112 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2822).
					(B)Submission and approval
						(i)SubmissionThe Governor shall submit the State plan
			 described in paragraph (1) to the Secretary of Labor not later than 75 days
			 after the date of enactment of this Act and the Secretary shall make a
			 determination regarding the approval or disapproval of such plan not later than
			 45 days after the submission of such plan. If the plan is disapproved, the
			 Secretary may provide a reasonable period of time in which the plan may be
			 amended and resubmitted for approval.
						(ii)ApprovalThe Secretary of Labor shall approve a
			 State plan that the Secretary determines is consistent with the requirements of
			 this section and reasonably appropriate and adequate to carry out the
			 objectives of this section. If the plan is approved, the Secretary shall allot
			 funds to the State under subsection (b) within 30 days after such
			 approval.
						(3)Modifications to State planThe Governor may submit a modification to a
			 State plan under this subsection, consistent with the requirements of this
			 section.
				(d)Administration within the State
				(1)OptionThe State may administer the funds for
			 activities under this section through—
					(A)the State and local entities responsible
			 for the administration of the formula program of workforce investment
			 activities for adults under subtitle B of title I of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2811 et seq.);
					(B)the State agency or agencies responsible
			 for the administration of the TANF program; or
					(C)a combination of the entities and agency or
			 agencies described in subparagraphs (A) and (B).
					(2)Within-State allocations
					(A)Allocation of fundsThe Governor may reserve not more than 5
			 percent of the funds made available through the allotment under subsection
			 (b)(2), for administration and technical assistance, and shall allocate the
			 remainder, in accordance with the option elected under paragraph (1)—
						(i)among local workforce investment areas
			 within the State in accordance with subparagraphs (A), (B), and (C) of
			 subsection (b)(2), except that for purposes of such allocation references in
			 paragraph (2) or (3) of subsection (b)to a State shall be deemed to be
			 references to a local workforce investment area and references to all States
			 shall be deemed to be references to all local workforce investment areas in the
			 State involved; or
						(ii)through entities responsible for the
			 administration of the TANF program in local areas, in such manner as the State
			 agency or agencies responsible for the administration of the TANF program may
			 determine to be appropriate.
						(B)Local plans
						(i)In generalIn a case in which the responsibility for
			 the administration of the activities described in subsection (e) is to be
			 carried out by the entities described in paragraph (1)(A), in order to receive
			 an allocation for a local workforce investment area under subparagraph (A)(i),
			 a local workforce investment board, in partnership with the chief elected
			 official for the local workforce investment area, shall submit to the Governor,
			 not later than 30 days after the submission of the State plan, a local plan for
			 the use of such funds under this section. Such local plan may be submitted as a
			 modification to a local plan approved under section 118 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2833).
						(ii)ContentsThe local plan described in clause (i)
			 shall contain the information described in subparagraphs (A) through (H) of
			 subsection (c)(1), as applied to the local workforce investment area.
						(iii)ApprovalThe Governor shall approve or disapprove
			 the local plan submitted under clause (i) not later than a date (referred to in
			 this clause as the final determination date) that is the later
			 of the 30th day after the submission of the local plan or the 30th day after
			 the approval of the State plan. The Governor shall approve the local plan
			 unless the Governor determines that the plan is inconsistent with the
			 requirements of this section or is not reasonably appropriate and adequate to
			 carry out the objectives of this section. If the Governor has not made a
			 determination by the final determination date, the plan shall be considered to
			 be approved. If the plan is disapproved, the Governor may provide a reasonable
			 period of time in which the plan may be amended and resubmitted for approval.
			 If the plan is approved, the Governor shall allocate funds to the local
			 workforce investment area involved under subparagraph (A)(i) within 30 days
			 after such approval.
						(C)Reallocation of funds to local workforce
			 investment areasIn a case
			 described in subparagraph (B)(i), if a local workforce investment board and
			 chief elected official do not submit a local plan by the date specified in
			 subparagraph (B)(i), or the Governor disapproves a local plan, the amount the
			 local workforce investment area would have been eligible to receive pursuant to
			 the formula under subparagraph (A)(i) shall be allocated to local workforce
			 investment areas that receive approval of their local plans under subparagraph
			 (B). Each such local workforce investment area shall receive a share of the
			 total amount available for reallocation under this subparagraph, in accordance
			 with the area's share of the total amount allocated under subparagraph (A)(i)
			 to such local workforce investment areas.
					(e)Use of funds
				(1)In generalThe funds made available under this section
			 shall be used to provide subsidized employment for unemployed, low-income
			 adults. The entities or agencies described in subsection (d)(1) may use a
			 variety of strategies in recruiting employers and identifying appropriate
			 employment opportunities, but shall give priority to providing employment
			 opportunities likely to lead to unsubsidized employment in emerging or
			 in-demand occupations in the area served through the grant involved. Funds made
			 available under this section may be used to provide support services, such as
			 transportation and child care, that are necessary to enable such adults to
			 participate in subsidized employment opportunities.
				(2)Level of subsidy and durationThe entities or agencies described in
			 subsection (d)(1) may determine the percentage of the wages and costs of
			 employing a participant for which an employer may receive a subsidy with the
			 funds made available under this section, and the duration of such subsidy, in
			 accordance with guidance issued by the Secretary of Labor in coordination with
			 the Secretary of Health and Human Services. The entities or agencies may
			 establish criteria for determining such percentage or duration, using
			 appropriate factors such as the size of the employer and type of
			 employment.
				(3)LimitationNot more than 10 percent of the funds
			 allocated to a local workforce investment area under subsection (d)(2)(A)(i)
			 may be used for the costs of administration of this section.
				(f)Coordination of Federal
			 administrationThe Secretary
			 of Labor shall administer this section in coordination with the Secretary of
			 Health and Human Services to ensure the effective implementation of this
			 section.
			5.Summer employment and year-round employment
			 opportunities for low-income and disconnected youth
			(a)In generalFrom the funds available under section
			 3(a)(2), the Secretary of Labor shall make an allotment or provide assistance
			 under subsection (c) to each State that has a modification to a State plan
			 approved under section 112 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2822) (referred to in this section as a State plan modification)
			 (or other State request for funds specified in guidance under subsection (b))
			 approved under subsection (d) and to each outlying area and recipient under
			 section 166(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2911(c))
			 (referred to in this section as a Native American grantee) that
			 meets the requirements of this section, for the purpose of providing summer
			 employment and year-round employment opportunities to low-income youth.
			(b)Guidance and application of
			 requirements
				(1)GuidanceNot later than 20 days after the date of
			 enactment of this Act, the Secretary of Labor shall issue guidance regarding
			 the implementation of this section.
				(2)ProceduresSuch guidance shall, consistent with this
			 section, include procedures for—
					(A)submission and approval for State plan
			 modifications, for such other forms of requests for funds by the State as may
			 be identified in such guidance, for modifications to local plans approved under
			 section 118 of the Workforce Investment Act of 1998 (29 U.S.C. 2833) (referred
			 to individually in this section as a local plan modification),
			 or for such other forms of requests for funds by local workforce investment
			 areas as may be identified in such guidance, that promote the expeditious and
			 effective implementation of the activities authorized under this section;
			 and
					(B)the allotment and allocation of funds,
			 including reallotment and reallocation of such funds, that promote such
			 implementation.
					(3)RequirementsExcept as otherwise provided in the
			 guidance described in paragraph (1) and in this section and other provisions of
			 this Act, the funds provided for activities under this section shall be
			 administered in accordance with the provisions of subtitles B and E of title I
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq., 2931 et seq.)
			 relating to youth activities.
				(c)State allotments
				(1)Reservations for outlying areas and
			 tribesOf the funds described
			 in subsection (a), the Secretary of Labor shall reserve—
					(A)not more than 1/4 of 1
			 percent to provide assistance to outlying areas to provide summer employment
			 and year-round employment opportunities to low-income youth; and
					(B)1.5 percent to provide assistance to Native
			 American grantees to provide summer employment and year-round employment
			 opportunities to low-income youth.
					(2)StatesAfter determining the amounts to be
			 reserved under section 3(b) and paragraph (1), the Secretary of Labor shall
			 allot the remainder of the funds described in subsection (a) among the States
			 in accordance with the subparagraphs (A), (B), and (C) of section
			 4(b)(2).
				(3)ReallotmentIf the Governor of a State does not submit
			 a State plan modification or other State request for funds specified in
			 guidance under subsection (b) by the date specified in subsection (d)(2)(B), or
			 a State does not receive approval of such State plan modification or request,
			 the amount the State would have been eligible to receive pursuant to the
			 formula under paragraph (2) shall be transferred within the Fund and added to
			 the amounts available for competitive grants under section 3(a)(3).
				(d)State plan modification or request
				(1)In generalFor a State to be eligible to receive an
			 allotment of funds under subsection (c), the Governor of the State shall submit
			 to the Secretary of Labor a State plan modification, or other State request for
			 funds specified in guidance under subsection (b), in such form and containing
			 such information as the Secretary may require. At a minimum, such State plan
			 modification or request shall include—
					(A)a description of the strategies and
			 activities to be carried out to provide summer employment opportunities and
			 year-round employment opportunities, including linkages to training and
			 educational activities, consistent with subsection (f);
					(B)a description of the requirements the
			 States will apply relating to the eligibility of low-income youth, consistent
			 with section 8, for summer employment opportunities and year-round employment
			 opportunities, which requirements may include criteria to target assistance to
			 particular categories of such low-income youth, such as youth with
			 disabilities, consistent with subsection (f);
					(C)a description of the performance outcomes
			 to be achieved by the State through the activities carried out under this
			 section and the processes the State will use to track the performance,
			 consistent with guidance provided by the Secretary of Labor regarding such
			 outcomes and processes and with section 7(b);
					(D)a description of the timelines for
			 implementation of the activities described in subparagraph (A), and the number
			 of low-income youth expected to be placed in summer employment opportunities,
			 and year-round employment opportunities, respectively, by calendar
			 quarter;
					(E)assurances that the State will report such
			 information relating to fiscal, performance, and other matters as the Secretary
			 of Labor may require and as the Secretary determines is necessary to
			 effectively monitor the activities carried out under this section;
					(F)assurances that the State will ensure
			 compliance with the requirements, restrictions, labor standards, and other
			 provisions described in section 7(a); and
					(G)for any employment opportunity that will
			 provide participants with an industry-recognized credential, a description of
			 the credential.
					(2)Submission and approval of State plan
			 modification or request
					(A)SubmissionThe Governor shall submit the State plan
			 modification or other State request for funds specified in guidance under
			 subsection (b) to the Secretary of Labor not later than 30 days after the
			 issuance of such guidance. The State plan modification or other State request
			 for funds may be submitted in conjunction with the State plan required under
			 section 4(c).
					(B)ApprovalThe Secretary of Labor shall approve or
			 disapprove the State plan modification or request submitted under subparagraph
			 (A) within 30 days after submission. The Secretary of Labor shall approve the
			 modification or request unless the Secretary determines that the modification
			 or request is inconsistent with the requirements of this section. If the
			 Secretary has not made a determination within that 30-day period, the
			 modification or request shall be considered to be approved. If the modification
			 or request is disapproved, the Secretary may provide a reasonable period of
			 time in which the modification or request may be amended and resubmitted for
			 approval. If the modification or request is approved, the Secretary shall allot
			 funds to the State under subsection (c) within 30 days after such
			 approval.
					(3)Modifications to State plan modification or
			 requestThe Governor may
			 submit further modifications to a State plan modification or other State
			 request for funds specified under subsection (b), consistent with the
			 requirements of this section.
				(e)Within-State allocation and
			 administration
				(1)In generalOf the funds allotted to the State under
			 subsection (c), the Governor—
					(A)may reserve not more than 5 percent of the
			 funds for administration and technical assistance; and
					(B)shall allocate the remainder of the funds
			 among local workforce investment areas within the State in accordance with
			 subparagraphs (A), (B), and (C) of section 4(b)(2), except that for purposes of
			 such allocation references in paragraph (2) or (3) of section 4(b) to a State
			 shall be deemed to be references to a local workforce investment area and
			 references to all States shall be deemed to be references to all local
			 workforce investment areas in the State involved.
					(2)Local plan modification or request
					(A)SubmissionIn order to receive an allocation for a
			 local workforce investment area under paragraph (1)(B), the local workforce
			 investment board, in partnership with the chief elected official for the local
			 workforce investment area, shall submit to the Governor, not later than 30 days
			 after the submission by the State of the State plan modification or other State
			 request for funds specified in guidance under subsection (b), a local plan
			 modification, or such other request for funds by local workforce investment
			 areas as may be specified in guidance under subsection (b), describing the
			 strategies and activities to be carried out under this section.
					(B)ApprovalThe Governor shall approve or disapprove
			 the local plan modification or other local request for funds submitted under
			 subparagraph (A) within 30 days after submission. The Governor shall approve
			 the modification or request unless the Governor determines that the
			 modification or request is inconsistent with the requirements of this section.
			 If the Governor has not made a determination within that 30-day period, the
			 modification or request shall be considered to be approved. If the modification
			 or request is disapproved, the Governor may provide a reasonable period of time
			 in which the modification or request may be amended and resubmitted for
			 approval. If the modification or request is approved, the Governor shall
			 allocate funds to the local workforce investment area within 30 days after such
			 approval.
					(3)ReallocationIf a local workforce investment board and
			 chief elected official do not submit a local plan modification, or other local
			 request for funds specified in guidance under subsection (b), by the date
			 specified in paragraph (2)(A), or the Governor disapproves such a modification
			 or request, the amount the local workforce investment area would have been
			 eligible to receive pursuant to the formula under paragraph (1)(B) shall be
			 allocated to local workforce investment areas that receive approval of their
			 local plan modifications or local requests for funds under paragraph (2). Each
			 such local workforce investment area shall receive a share of the total amount
			 available for reallocation under this subparagraph, in accordance with the
			 area's share of the total amount allocated under paragraph (1)(B) to such local
			 workforce investment areas.
				(f)Use of funds
				(1)In generalThe funds made available under this section
			 shall be used—
					(A)to provide summer employment opportunities
			 for low-income youth, with direct linkages to academic and occupational
			 learning, and may be used to provide supportive services, such as
			 transportation or child care, that are necessary to enable the youth to
			 participate in the opportunities; and
					(B)to provide year-round employment
			 opportunities, which may be combined with other activities authorized under
			 section 129 of the Workforce Investment Act of 1998 (29 U.S.C. 2854), to
			 low-income youth, giving priority to out-of-school youth who are—
						(i)high school dropouts; or
						(ii)recipients of a secondary school diploma or
			 its recognized equivalent but who are basic skills deficient, unemployed, or
			 underemployed.
						(2)Program prioritiesIn administering the funds under this
			 section, the local board and chief elected official shall give priority
			 to—
					(A)identifying employment opportunities that
			 are—
						(i)in emerging or in-demand occupations in the
			 local workforce investment area; or
						(ii)in the public or nonprofit sector and meet
			 community needs; and
						(B)linking participants in year-round
			 employment opportunities to training and educational activities that will
			 provide such participants with an industry-recognized credential.
					(3)Performance accountabilityFor activities funded under this section,
			 in lieu of meeting the requirements described in section 136 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871), States and local workforce investment
			 areas shall provide such reports as the Secretary of Labor may require
			 regarding the performance outcomes described in section 7(b)(5).
				(4)LimitationNot more than 10 percent of the funds
			 allocated to a local workforce investment area under subsection (e)(1)(B) may
			 be used for the costs of administration of this section.
				6.Work-related and educational strategies and
			 activities of demonstrated effectiveness
			(a)In generalFrom the funds available under section
			 3(a)(3), the Secretary of Labor shall award grants on a competitive basis to
			 eligible entities to carry out work-related and educational strategies and
			 activities of demonstrated effectiveness.
			(b)Eligible entityTo be eligible to receive a grant under
			 this section, an entity—
				(1)shall include—
					(A)a partnership involving a chief elected
			 official, and the local workforce investment board, for the local workforce
			 investment area involved (which may include a partnership with elected
			 officials and workforce investment boards in the region and in the State);
			 or
					(B)an entity eligible to apply for a grant,
			 contract, or agreement under section 166 of the Workforce Investment Act of
			 1998 (29 U.S.C. 2911); and
					(2)may include, in combination with a
			 partnership or entity described in paragraph (1)—
					(A)employers or employer associations;
					(B)adult education providers or postsecondary
			 educational institutions, including community colleges;
					(C)community-based organizations;
					(D)joint labor-management committees;
					(E)work-related intermediaries; or
					(F)other appropriate organizations.
					(c)ApplicationTo be eligible to receive a grant under
			 this section, an entity shall submit to the Secretary of Labor an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require. At a minimum, the application shall—
				(1)describe the strategies and activities of
			 demonstrated effectiveness that the eligible entity will carry out to provide
			 unemployed, low-income adults and low-income youth with skills that will lead
			 to employment upon completion of participation related to such strategies and
			 activities;
				(2)describe the requirements that will apply
			 relating to the eligibility of unemployed, low-income adults or low-income
			 youth, consistent with section 8, for strategies and activities carried out
			 under this section, which requirements may include criteria to target
			 assistance to particular categories of such adults and youth, such as
			 individuals with disabilities or individuals who have exhausted all rights to
			 unemployment compensation;
				(3)describe how the strategies and activities
			 will address the needs of the target populations identified under paragraph (2)
			 and the needs of employers in the local workforce investment area;
				(4)describe the expected outcomes to be
			 achieved by implementing the strategies and activities;
				(5)provide evidence that the funds provided
			 through the grant will be expended expeditiously and efficiently to implement
			 the strategies and activities;
				(6)describe how the strategies and activities
			 will be coordinated with other Federal, State, and local programs providing
			 employment, education, and supportive activities;
				(7)provide evidence of employer commitment to
			 participate with respect to the strategies and activities funded under this
			 section, including identification of anticipated occupational and skill
			 needs;
				(8)provide assurances that the eligible entity
			 will report such information relating to fiscal, performance, and other matters
			 as the Secretary of Labor may require and as the Secretary determines is
			 necessary to effectively monitor the strategies and activities carried out
			 under this section;
				(9)provide assurances that the eligible entity
			 will ensure compliance with the requirements, restrictions, labor standards,
			 and other provisions described in section 7(a); and
				(10)for any activity leading to the acquisition
			 of an industry-recognized credential, a description of the credential.
				(d)Priority in awardsIn awarding grants under this section, the
			 Secretary of Labor shall give priority to applications submitted by eligible
			 entities from areas of high poverty and high unemployment, as defined by the
			 Secretary, such as Public Use Microdata Areas designated by the Bureau of the
			 Census.
			(e)Use of fundsAn entity that receives a grant under this
			 section shall use the funds made available through the grant to support
			 strategies and activities of demonstrated effectiveness that are designed to
			 provide unemployed, low-income adults or low-income youth with skills that will
			 lead to employment as part of or upon completion of participation with respect
			 to such strategies and activities. Such strategies and activities may
			 include—
				(1)on-the-job training, registered
			 apprenticeship programs, or other programs that combine work with skills
			 development;
				(2)sector-based training programs that have
			 been designed to meet the specific requirements of an employer or group of
			 employers in that sector and for which employers are committed to hiring
			 individuals upon successful completion of the training;
				(3)training that supports an industry sector
			 or an employer-based or labor-management committee industry partnership and
			 that includes a significant work experience component;
				(4)strategies and activities that lead to the
			 acquisition of industry-recognized credentials in a field identified by the
			 State or local workforce investment area as a growth sector or in-demand
			 industry in which there are likely to be significant job opportunities in the
			 short term;
				(5)strategies and activities that provide
			 connections to immediate work opportunities, including subsidized employment
			 opportunities, or summer employment opportunities for youth, that include
			 concurrent skills training and other supports;
				(6)strategies and activities offered through
			 career academies that provide students with the academic preparation and
			 training, such as paid internships and concurrent enrollment in community
			 colleges or other postsecondary institutions, needed to pursue a career pathway
			 that leads to postsecondary credentials and in-demand jobs; and
				(7)adult basic education and integrated basic
			 education and training, for low-skilled adults, that are tied to employer
			 workforce needs, hosted at community colleges or at other sites, to prepare
			 individuals for jobs that are in demand in a local workforce investment
			 area.
				(f)Coordination of Federal
			 administrationThe Secretary
			 of Labor shall administer this section in coordination with the Secretary of
			 Education, the Secretary of Health and Human Services, and other appropriate
			 agency heads, to ensure the effective implementation of this section.
			7.General requirements
			(a)Labor standards and
			 protectionsActivities
			 provided with funds made available under this Act shall be subject to the
			 requirements and restrictions, including the labor standards, described in
			 section 181 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and the
			 nondiscrimination provisions of section 188 of such Act (29 U.S.C. 2938), in
			 addition to other applicable Federal laws.
			(b)ReportingThe Secretary of Labor shall require the
			 reporting of information relating to fiscal, performance, and other matters
			 that the Secretary determines is necessary to effectively monitor the
			 activities carried out with funds provided under this Act. At a minimum,
			 recipients of grants or subgrants under this Act shall provide information
			 relating to—
				(1)the number of individuals participating in
			 activities with funds provided under this Act and the number of such
			 individuals who have completed such participation;
				(2)the expenditures of funds provided under
			 this Act;
				(3)the number of jobs created pursuant to the
			 activities carried out under this Act;
				(4)the demographic characteristics of
			 individuals participating in activities under this Act; and
				(5)the performance outcomes for individuals
			 participating in activities under this Act, including—
					(A)for adults participating in activities
			 funded under section 4, performance on indicators consisting of—
						(i)entry into unsubsidized employment;
						(ii)retention in unsubsidized employment;
			 and
						(iii)earnings in unsubsidized employment;
						(B)for low-income youth participating in
			 summer employment activities under sections 5 and 6, performance on indicators
			 consisting of—
						(i)work readiness skill attainment, using an
			 employer-validated checklist; and
						(ii)placement in or return to secondary or
			 postsecondary education or training, or entry into unsubsidized
			 employment;
						(C)for low-income youth participating in
			 year-round employment activities under section 5 or in activities under section
			 6, performance on indicators consisting of—
						(i)placement in or return to postsecondary
			 education;
						(ii)attainment of a secondary school diploma or
			 its recognized equivalent;
						(iii)attainment of an industry-recognized
			 credential; and
						(iv)entry into unsubsidized employment,
			 retention, and earnings as described in subparagraph (A); and
						(D)for unemployed, low-income adults
			 participating in activities under section 6—
						(i)entry into unsubsidized employment,
			 retention, and earnings as described in subparagraph (A); and
						(ii)attainment of an industry-recognized
			 credential.
						(c)Activities required To be
			 additionalFunds provided
			 under this Act shall only be used for activities that are in addition to
			 activities that would otherwise be available in the State or local workforce
			 investment area in the absence of such funds.
			(d)Additional requirementsThe Secretary of Labor may establish such
			 additional requirements as the Secretary determines may be necessary to ensure
			 fiscal integrity, effective monitoring, and appropriate and prompt
			 implementation of the activities under this Act.
			(e)Report of information and evaluations to
			 Congress and the publicThe
			 Secretary of Labor shall provide to the appropriate committees of Congress and
			 make available to the public the information reported pursuant to subsection
			 (b) and the evaluations of activities carried out with the funds reserved under
			 section 3(b).
			8.DefinitionsIn this Act:
			(1)Chief elected officialThe term chief elected
			 official means the chief elected executive officer of a unit of general
			 local government in a local workforce investment area or, in the case in which
			 such an area includes more than one unit of general local government, the
			 individuals designated under an agreement described in section 117(c)(1)(B) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2832(c)(1)(B)).
			(2)Industry-recognized
			 credentialThe term
			 industry-recognized credential means such a credential within the
			 meaning of section 3 of the Carl D. Perkins Career and Technical Education Act
			 of 2006 (20 U.S.C. 2302).
			(3)Local workforce investment
			 areaThe term local
			 workforce investment area means such area designated under section 116
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2831).
			(4)Local workforce investment
			 boardThe term local
			 workforce investment board means such board established under section
			 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832).
			(5)Low-income youth
				(A)In generalThe term low-income youth
			 means an individual who is not younger than age 16 and not older than age 24
			 and is an individual described in subparagraph (B) or (C).
				(B)Eligible
			 youthFor purposes of this
			 paragraph, an individual described in this subparagraph—
					(i)meets the definition of a low-income
			 individual provided in section 101(25) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801(25)), except that—
						(I)States and local workforce investment
			 areas, subject to approval in the applicable State and local plan modifications
			 and requests for funds, may increase the income level specified in subparagraph
			 (B)(i) of such section to an amount not in excess of 200 percent of the poverty
			 line for purposes of determining eligibility for participation in activities
			 under section 5; and
						(II)eligible entities described in section
			 6(b), subject to approval in the applicable applications for funds, may make
			 such an increase for purposes of determining eligibility for participation in
			 activities under section 6; and
						(ii)is in one or more of the categories
			 specified in section 101(13)(C) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801(13)(C)).
					(C)Youth eligible for school
			 lunchesFor purposes of this
			 paragraph, an individual described in this subparagraph receives or is eligible
			 to receive a free or reduced price lunch under the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.).
				(6)Outlying areaThe term outlying area means
			 the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana Islands, and the Republic of Palau (except during any period
			 for which the Secretary of Labor determines that a Compact of Free Association
			 is in effect and provides for Federal assistance for education or
			 training).
			(7)Poverty lineThe term poverty line means a
			 poverty line as defined in section 673 of the Community Services Block Grant
			 Act (42 U.S.C. 9902), applicable to a family of the size involved.
			(8)StateThe term State means each of
			 the several States of the United States, the District of Columbia, and the
			 Commonwealth of Puerto Rico.
			(9)Unemployed, low-income adultThe term unemployed, low-income
			 adult means an individual who—
				(A)is age 18 or older;
				(B)is without employment and is seeking
			 assistance under this Act to obtain employment; and
				(C)meets the definition of a low-income
			 individual specified in section 101(25) of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801(25)), except that—
					(i)States and local entities described in
			 section 4(d)(1)(A), subject to approval in the applicable State plans and local
			 plans described in subsection (c) or (d) of section 4, or a State agency or
			 agencies described in section 4(d)(1)(B), subject to approval in the State plan
			 described in section 4, may increase the income level specified in subparagraph
			 (B)(i) of such section 101(25) to an amount not in excess of 200 percent of the
			 poverty line for purposes of determining eligibility for participation in
			 activities under section 4; and
					(ii)eligible entities described in section
			 6(b), subject to approval in the applicable applications for funds, may make
			 such an increase for purposes of determining eligibility for participation in
			 activities under section 6.
					
